Title: From George Washington to the Massachusetts General Court, 17 January 1776
From: Washington, George
To: Massachusetts General Court



Gentn
Cambridge 17th Jany 1776.

Your several Resolves in consequence of my Letters of the 10th and 15th Instt have been presented to me by a Committee

of your Honble Body—I thank you for the assurances of being zealously disposed to do every thing in your power to facilitate the Recruiting of the American Army; and at the sametime that I assure you, I do not entertain a doubt of the truth of it; I must beg leave to add, that I conceive you have mistaken the meaning of my Letter of the 10th if you suppose, it ever was in my Idea that you should offer a bounty at the seperate expence of this Colony.
It was not clear to me, but that some coercive measure might be us’d on this, as on former occasions, to draft Men, to compleat the Regiments upon the Continental Establishment; but, as this is thought unadvisable, I shall rely on your recommending to the Select Men, & Committees of Corrispondence &ca to exert themselves in their several Towns, to promote the Inlistments for the American Army.
In the meanwhile, as there is an appearance of this Service going on but slowly, and it is necessary to have a respectable body of Troops here as soon as possible, to act as Circumstances shall require, I must beg that you will order in, with as much expedition as the nature of the case will admit of, Seven Regiments agreeable to the Establishmt of this Army, to continue in Service till the First of April, if required. you will be pleased to direct that the Men come provided with good Arms, Blankets, Kettles (for Cooking) and, if possible, with Twenty Rounds of Powder and Ball.
With respect to your other Resolve, relative to Arms, I am quite ready to make an absolute purchase of such as shall be furnished, either by the Colony or Individuals—I am moreover ready, to engage payment for all the Arms which shall be furnished by the Recruits, if lost in the Publick Service, but I do not know how far I could be justified in allowing for the use of them, when I know it to be the opinion of Congress that every Man shall furnish his own Arms, or pay for the use of them if put in his hands—to do otherwise, is an indirect way of raising the Pay. I again wish, that the Honble Court could devise some method of purchasing.
I beg leave to return my thanks for the kind offer of Fifty thousand pds for the Continental use. I will accept of a loan upon the terms mentioned, of half that Sum, to secure payment of the Militia, whose time of Service will be up the last of this

Month; till when, I shall not have occasion to make use of the Money. I am with great Respect Gentn Yr Most Obedt H. Ser.

Go: Washington

